Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Stephen J. Kenny on June 3, 2022.

The application has been amended as follows: In the specification, paragraph [0018], line 1 and line 8, “Belleville spring washer” has been changed to  --disc spring washer, sold under the trademark BELLEVILLETM,--
In the specification, paragraph [0040], line 2, “Belleville spring washers” has been changed to  --disc spring washers, sold under the trademark BELLEVILLETM,--
In the specification, paragraph [0040], line 3, “Belleville spring washers” has been changed to  --disc spring washers, sold under the trademark BELLEVILLETM,--
In the specification, paragraph [0043], line 4, “Belleville spring washers” has been changed to  --Disc spring washers, sold under the trademark BELLEVILLETM,--
In the specification, paragraph [0047], line 5, “Belleville spring washers” has been changed to  --disc spring washers, sold under the trademark BELLEVILLETM,--
In the specification, paragraph [0049], line 3, “Belleville spring washers” has been changed to  --disc spring washers, sold under the trademark BELLEVILLETM,--
In the reference list, “174  Belleville spring washer” has been changed to --174  Disc spring washer--.
In the reference list, “186  Belleville spring washer” has been changed to --186  Disc spring washer--.
In the specification, paragraph [0020], line 6, “Seeger rings” has been changed to  --retaining rings, sold under the trademark SEEGERTM,--
In the specification, paragraph [0039], line 3, “Seeger rings” has been changed to  --retaining rings, sold under the trademark SEEGERTM,--
In the reference list, “164  Seeger circlip ring” has been changed to --164  Retaining ring --.
In claim 6, line 1, “Belleville spring” has been changed to –disc spring washer--.
In claim 9, line 2, “Seeger” has been changed to --retaining--.
In claim 13, lines 3 and 4, “Belleville” has been changed to – disc--.
In claim 17, line 2, “the coupling hub” has been changed to – a coupling hub--.
In claim 18, line 3, “the coupling hub” has been changed to – a coupling hub--.
In claim 18, line 5, “the docking” has been changed to – a docking--.
In claim 19, line 1, “the coupling” has been changed to – a coupling--.
In claim 19, line 6, “Belleville” has been changed to – disc--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faye M. Fleming whose telephone number is (571)272-6672. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N. Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FAYE M FLEMING/Primary Examiner, Art Unit 3616